DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/02/2020 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Currently claims 20-60 are pending.  
The applicant elected the species of BRCA1 in the reply filed 12/04/2018.  As such claims 37-60 are withdrawn as being drawn to a species not examined. 
The following rejections for claims 20-36 are maintained with response to arguetmsn following. 
This action is FINAL.
Withdrawn Rejection
	The 35 USC 112 rejection made in the previous office action is withdrawn based upon amendments to the claims which changed the species of the claims so that they are withdrawn from consideration.  
  Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences 

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 20-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popova et al. (Cancer Research November 2012 Vol 72 p 5454) in view of Garcia-Marco (Blood 1996 Vol 88 p. 1568) and  Ledermann et al (N engl J Med Vol 366 p. 1382 4/12/2012).
	With regard to claims 20-22, Popova et al. teaches analyzing patients in need of treatment to determining LST wherein the LST is a somatic copy number transition along the length of a chromosome between 2 genomic regions each at least 10 megabases after filtering out transitions shorter than 3 megabases and detecting at least 11 LST (in particular, p. 5455 1st column 2nd paragraph, p. 5456 last paragraph to nd column) it does not teach administration of PARP inhibitors or the deletion of BRAC2.   
	With regard to claims 23-28, Popova et al. teaches analyzing wherein the cancer is breast cancer (p. 5455-5456).
	With regard to claim 32-33 Popova et al. teaches analyzing SNP arrays (p. 5456). 
	With regard to claims 34-36  Popova et al. teaches HER2 overexpressing breast carcinoma (p. 5455 2nd paragraph).  
With regard to claims 20-22, Garcia Marco et al. teaches that cancers such as CLL have mutational deletions of the 13q14 locus region that includes BRCA2 (p. 1568) and as such it teaches that there is a presence of somatic DNA mutations of BRCA2 that is along the length of a chromosome (e.g. an entire locus).  
With regard to Claims 20-22 and 29-31  Ledermann et al teaches the use of olaparib (e.g. a PARP inhibitor) in patients with platinum sensitive cancer (p. 1390).  Ledermann et al. teaches that this includes patients with brcaness phenotype (e.g. HR pathway) (p. 1383 1st column).  Ledermann et al. teaches that this treatment provide improvement (p. 1391) and as such suggests that olaparib et al. should be administered to patients such as those taught by Popova et al.
Therefore it would be prima facie obvious to modify the method of Popova et al. to determine the presence or absence of other known DNA mutations that present in large megabases including the mutation of Garcia Marco et al.  The ordinary artisan .  
Response to arguments
The reply traverses the rejection.  A summary of the arguments is set forth below.  Argument “A” provides the legal standard but does not present any arguments towards the 35 USC 103.
Argument B asserts that Popova does not teach LST threshold number of at least 11 but rather discloses detection of BRAC1 mutations in patients with approximately 25, 19 LSTs and therefore there are no BRCA mutations shown at the 11 LST threshold (p. 12).
This argument has been reviewed but has not been found persuasive.
The claims are drawn to “at least 11” and “at least 10”, clearly 25 and 19 LSTs are “at least”.  There is not requirement in the claims that 11 LST must be determined rather the claims include any LST combination of 11 or greater.  
Argument C asserts that the amended steps of 37-42 and 43-59 have been amended to overcome the suggestion (p 12-13).  This argument has been reviewed but has not been found persuasive as these claims have been amended so that they no longer encompass the elected species.  

This argument has been reviewed but has not been found persuasive.
Popova et al. to determine the presence or absence of other known DNA mutations that present in large megabases including the mutation of Garcia Marco et al.  The ordinary artisan would be motivated as it would be obvious to quantify and sequence any of the known germline DNA mutations in the patients with the expectation of determining mutational regions associated with cancer.  Furthermore, it would be prima facie obvious to one of ordinary skill in the art to modify Popova et al. to treat patients that have brcaness phenotype with olaparib as Ledermann et al. teaches the use of olaparib in patients with platinum sensitive cancer (p. 1390).  The reply appears to be asserting that this is not a reason to combine, but as noted by the 35 USC 103, Popova taches differences in BRAC1 it would be obvious to screen other well-known mutations in cancer, including BRAC2 as taught by Garcia Marco.  The ordinary artisan would be motivated to screen mutational regions associated with cancer in order to screen patients for any known mutation in order to determine how it affects the disease status.  Furthermore Popova et al. teaches that BRACness which is associated with sensitivity, it would be obvious to take a patient with sensitivity and treat with treatments that have been shown to work in that population such as olaparib.

 
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached 9-530 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 /KATHERINE D SALMON/Primary Examiner, Art Unit 1634